EXHIBIT 10.1

SYNOVUS FINANCIAL CORP.

Board of Directors Compensation

(Effective April 27, 2011)

 

Cash Compensation

  

Annual Board Retainer

   $ 40,000   

Annual Board Committee Member Retainers

  

Audit Committee

   $ 15,000   

Compensation Committee

   $ 10,000   

Corporate Governance and Nominating Committee

   $ 10,000   

Risk Committee

   $ 10,000   

Annual Board Chair Retainer(1)

   $ 110,000   

Annual Committee Chair Retainers(2)

  

Audit Committee

   $ 15,000   

Compensation Committee

   $ 10,000   

Corporate Governance and Nominating Committee

   $ 10,000   

Risk Committee

   $ 10,000   

Annual Lead Director Retainer

   $ 5,000   

 

(1) In addition, the Board Chair shall be provided with an office and
administrative support for the duration of his tenure. The Board Chair does not
receive any other compensation for his service on the Board or any of its
committees.

(2) The committee chair will receive both an annual committee member retainer
and annual committee chair retainer.

Equity Compensation

At the discretion of the Corporate Governance and Nominating Committee – no
equity awards were made in 2009 or 2010.

Director Stock Purchase Plan

 

Annual maximum company cash contribution per director participant to company-
sponsored open market stock purchase plan, with company’s contribution of up to
50% of director participant’s cash contribution, subject to annual maximum
contribution limit by director of $20,000.

   $ 10,000   